                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS



MICHELLE RENEE GARRETT,
     Plaintiff,

v.                                                                   Case No. 18-2508-JTM

ANDREW M. SAUL,1
  Commissioner of Social Security,
     Defendant.



                                   MEMORANDUM AND ORDER

        Michelle Renee Garrett applied for Disability Insurance Benefits (DIB) under

Title II of the Social Security Act, 42 U.S.C. §§ 401-433 and supplemental social security

(SSI) under Title XVI of the Act, 42 U.S.C. § 1382c(a)(3), on January 26, 2015. The

Commissioner of Social Security denied her application on upon initial review (on June

19, 2015), and on reconsideration (on November 13, 2015). Garrett sought review by an

Administrative Law Judge (ALJ). Following a hearing on April 11, 2017, the ALJ

determined that Garrett was not disabled within the meaning of the Act. (Tr. 16-30). The

decision of the Commissioner became final when the Appeals Council declined

Garrett’s request for review on July 26, 2016.

        Garrett then filed this appeal, raising three arguments. First, she contends that

the ALJ erred in failing to find that her knee and shoulder pain were not severe


          1
            Andrew M. Saul was sworn in as Commissioner of Social Security on June 17, 2019, and is automatically
substituted as the defendant in this action. See Fed. R. Civ. P. 25(d).
impairments. Second, she argues that the ALJ erroneously determined a residual

functional capacity (RFC) which would allow her to perform other work in the national

economy. Third, she contends that the ALJ erroneously weighed the medical evidence

in the record. For the reasons provided herein, the court finds that the Commissioner’s

decision was supported by substantial evidence contained in the record, and the

decision of the Commissioner is affirmed.

        Plaintiff-claimant has stated that she became disabled beginning July 20, 2011

due to ailments including fibromyalgia, depression, asthma, insomnia, anxiety,

disorders of the cervical and lumbar spine, hypothyroidism, hypertension, and pre-

diabetes.2 At the hearing, she also stated that she suffers from chronic obstructive

pulmonary disorder (COPD) and carpal tunnel syndrome, but the ALJ noted that while

COPD is mentioned in Garrett’s medical records, there is no objective information

showing a negative effect on her lung functioning, and that the condition did not

appear to be severe. The carpal tunnel condition appeared to be fully corrected by

surgery. The ALJ did determine that the reported fibromyalgia, depression, anxiety,

and spinal disorders were severe impairments, but that these did not rise to the level of

any listed impairment.

        The ALJ ultimately determined that Garrett retained the RFC to allow light work,

with the specified limitations. She can walk or stand (each) for 6 hours of an 8-hour

workday, and can frequently lift 10 pounds. She can occasionally lift and carry 20


        2
          Garrett’s current application for benefits includes new impairments which were not included in
her previous application which was submitted in 2012.

                                                   2
pounds, climb stairs, stoop, crouch, kneel, balance, reach or handle overhead, and

interact with co-workers. She cannot climb (ropes, scaffolds, or ladders), crawl, have

prolonged exposure to cold temperature extremes or vibrating machinery, or interact

with the general public.

       Garrett was born October 13, 1967. She has previously worked as a machine

operator and hand match supervisor.         The detailed facts of the case, which are

incorporated herein, are set forth independently in the ALJ’s opinion (Tr. 18-29) and the

brief of the petitioner (Dkt. 13, at 3-18) and discussed within the argument section of the

Commissioner’s response (Dkt. 14, at 4-10).

       Under the Act, the court takes as conclusive the factual findings of the

Commissioner so long as these are “supported by substantial evidence.” 42 U.S.C. §

405(g). The court thus looks to whether those factual findings have such support, and

whether the ALJ applied the correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084

(10th Cir. 2007). “Substantial evidence” means “more than a scintilla, but less than a

preponderance; in short, it is such evidence as a reasonable mind might accept to

support the conclusion.” Barkley v. Astrue, 2010 WL 3001753, *1 (D. Kan. July 28, 2010)

(citing Castellano v. Sec’y of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994)).

In making this determination, the court must “neither reweigh the evidence nor

substitute [its] judgment for that of the [Commissioner].” Bowman v. Astrue, 511 F.3d

1270, 1272 (10th Cir. 2008) (quoting Casias v. Sec’y of Health & Human Servs., 933 F.3d 799,

800 (10th Cir. 1991)).



                                              3
       A claimant is disabled if he or she suffers from “a physical or mental

impairment” which stops the claimant “from engaging in substantial gainful activity

and is expected to result in death or to last for a continuous period of at least twelve

months.” Brennan v. Astrue, 501 F.Supp.2d 1303, 1306-07 (D. Kan. 2007) (citing 42 U.S.C.

§ 423(d)). This impairment “must be severe enough that she is unable to perform her

past relevant work, and further cannot engage in other substantial gainful work existing

in the national economy, considering her age, education, and work experience.” Barkley,

2010 WL 3001753, *2 (citing Barnhart v. Walton, 535 U.S. 212, 217-22 (2002)).

       Pursuant to the Act, the Social Security Administration has established a five-

step sequential evaluation process for determining whether an individual is disabled.

Wilson v. Astrue, 602 F.3d 1136, 1139 (10th Cir. 2010); see also 20 C.F.R. § 404.1520(a). The

steps are designed to be followed in order. If it is determined, at any step of the

evaluation process, that the claimant is or is not disabled, further evaluation under a

subsequent step is unnecessary. Barkley, 2010 WL 3001753, at *2.

       The first three steps of the sequential evaluation require the Commissioner to

assess: (1) whether the claimant has engaged in substantial gainful activity since the

onset of the alleged disability; (2) whether the claimant has a severe, or combination of

severe, impairments; and (3) whether the severity of those impairments meets or equals

a designated list of impairments. Lax, 489 F.3d at 1084; see also Barkley, 2010 WL 3001753,

*2 (citing Williams v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988)). If the impairment does

not meet or equal one of these designated impairments, the ALJ must then determine

the claimant’s residual functional capacity, which is the claimant’s ability “to do

                                             4
physical and mental work activities on a sustained basis despite limitations from her

impairments.” Barkley, 2010 WL 3001753, *2; see also 20 C.F.R. §§ 404.1520(e), 404.1545.

       Upon assessing the claimant’s residual functional capacity, the Commissioner

moves on to steps four and five, which require the Commissioner to determine whether

the claimant can either perform his or her past relevant work or whether he or she can

generally perform other work that exists in the national economy, respectively. Barkley,

2010 WL 3001753, *2 (citing Williams, 844 F.2d at 751). The claimant bears the burden in

steps one through four to prove a disability that prevents performance of his or her past

relevant work. Lax, 489 F.3d at 1084. The burden then shifts to the Commissioner at

step five to show that, despite his or her alleged impairments, the claimant can perform

other work in the national economy. Id.

       The plaintiff argues that the ALJ erred by failing to determine at Step 2 that her

shoulder and knee pain were severe. The court finds no error, as the ALJ did determine

that some impairments (including Garrett’s depression), were severe. He then

proceeded to conduct a full RFC analysis at Step 3, which included particularized

references to Garrett’s physical condition. (And, as the court finds below, that RFC

assessment was supported by substantial evidence). The failure to denominate some of

Garrett’s impairments as “severe” at an earlier part of the 5 Step sequential process is

not reversible err. See Allman v. Colvin, 813 F.3d 1326,1330 (105h Cir. 2016).

       And the court does find that the RFC adopted by the ALJ is supported by

substantial evidence, and the ALJ did not err in failing to consider evidence relating to

her shoulder and knee impairments. With respect to these physical limitations, the ALJ

                                             5
specifically referenced medical records of the imaging of Garrett’s shoulders and knees,

her ability to walk with normal gait and a lack of swelling in the joints, good range of

motion, normal strength and sensation, and the ability to walk without a cane or other

assistive device. The ALJ further noted that these findings were consistent with two

consulting sources and with the reviewing state agency physician.

       The plaintiff correctly notes that there is evidence in the record showing

tenderness to her knees and an instance of observed antalgic gait, but these indications

are limited in number and severity. She also notes the extent of her shoulder pain, and

her inability to grasp or handle objects.

       However, much of the evidence cited by Garrett simply reflects her own

subjective impression of her condition. The ALJ noted that when Dr. Tim Roberts, D.O.,

examined Garrett on July 12, 2014, he noted that no assistive device was required, and

that Garrett showed no difficult in getting on and off the examining table, and only

mild difficulty in heel and toe walking, in squatting, and in arising from a seated

position; the only activity where she showed even moderate difficulty was hopping.

(Tr. 591). He ultimately agreed that Garrett reported “diffuse muscle discomfort,” with

a “slight reduction in rotational plain,” but concluded:

       Gait and station do appear stable. No assistive device is mandatory. MRI
       of the right knee had shown a lateral meniscus tear. Today, she does not
       have joint effusion, although pain and preserved range of motion. Again,
       station appears stable. Grip and dexterity is preserved.

(Tr. 592). The objective medical evidence does not document any significant basis for

finding that Garrett had any substantial problems with her hands. The ALJ considered


                                            6
all the relevant evidence, including evidence relating to her social functioning, 3 and

adopted an RFC which addresses the limitations which are supported by substantial

evidence, by limiting Garrett from overhead handling, precluding her from contact with

the general public, and that she have only occasional interaction with co-workers. The

court finds no error in the assessment of Garrett’s RFC.

         Plaintiff also argues that the ALJ erred in giving little weight of consulting

examining psychologist David Pulcher. Given her depression and anxiety “together

with her self-reported ongoing pain,” Pulcher concludes that these “would appear to

make successful functioning in an employment setting very unlikely at this time.” (Tr.

1043).

         As a general rule, an ALJ must consider and weigh all medical opinions. See 20

C.F.R. § 404.1527(b)-(c) (stating that “we will always consider the medical opinions in

your case record together with the rest of the relevant evidence we receive” and

“[r]egardless of its source, we will evaluate every medical opinion we receive.”).

“Medical opinions are statements from physicians and psychologists or other acceptable

medical sources that reflect judgments about the nature and severity of [a claimant’s]

impairment(s), including [her] symptoms, diagnosis and prognosis, what [she] can still




         3
          The ALJ found that Garrett had “a moderate limitation in understanding, remembering, or
applying information; a moderate limitation in interacting with others; a moderate limitation in
concentrating persisting, or maintaining pace; and a mild limitation in adapting or managing oneself.” Tr.
21. The ALJ reached theese conclusions in determining whether Garrett met the listed Paragraph B
impairment at Step 2. The underlying evidence is the reports of reviewing state psychologists Robert
Blum (June 29, 2015), and Carol Adams (November 13, 2015). Both Blum and Adams agreed that, albeit
with a moderate pace, Garrett retains the ability for competitive work. (Tr. 96, 129).

                                                    7
do despite impairment(s), and [her] physical or mental restrictions.”         20 C.F.R. §

404.1527(a)(2).

       Absent assigning controlling weight, an ALJ must consider the six specific factors

set out in 20 C.F.R. § 404.1527(c)(1)-(6) in determining how much weight to accord the

opinion of a treating physician. Pisciotta v. Astrue, 500 F.3d 1074, 1077 (10th Cir. 2007).

These factors include:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or testing
       performed; (3) the degree to which the physician’s opinion is supported
       by relevant evidence; (4) consistency between the opinion and the record
       as a whole; (5) whether or not the physician is a specialist in the area upon
       which an opinion is rendered; and (6) other factors brought to the ALJ’s
       attention which tend to support or contradict the opinion.

Watkins v. Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003) (internal quotations omitted).

Although there is no requirement that an ALJ conduct a factor-by-factor analysis, his

opinion must be “sufficiently specific to make clear to any subsequent reviewers the

weight the adjudicator gave to the treating source’s medical opinion and the reasons for

that weight.”     Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007) (citation and

quotation marks omitted). When an ALJ completely rejects an opinion of a treating

source, he must state specific and legitimate reasons for the decision. Watkins, 350 F.3d

at 1300. Failure to apply the correct legal standards in weighing the opinion of a

treating physician may result in a reversal and remand. Goatcher v. U.S. Dept. of Health

& Human Servs., 52 F.3d 288, 289 (10th Cir. 1995).




                                            8
      Here, however, the ALJ had substantial reasons for assessing little weight to

Pulcher’s ultimate conclusion. That ultimate conclusion was at variance by the rest of

the evidence in the record, and was

      not supported by the medical evidence of record and the claimant's lack of
      consistent treatment and symptom relief with medication compliance. In
      addition, this was a onetime interaction and no treating relationship
      existed. Dr. Pulcher's opinion is based on the claimant's depressed manner
      but is not consistent with functioning on the various mental status tests
      found throughout the record and is at variance with the impression of
      January 2015 as discussed above, when she reported doing quite well and
      characterized her memory and concentration as good.

(Tr. 26) (record citations omitted). These were fair conclusions in the light of the

evidence, and the ALJ could also properly note that Pulcher’s opinion stood in contrast

to the consultative reviews by Blum and Adams, which showed that Garrett did suffer

from depression but that “no significant work-related functional limitations were

recommended.” (Tr. 25). Given treatment and therapy, Garrett responded well. Both

Blum and Adams agreed that, while Garrett should have some limitations on her

interactions with others (which were adopted into the RFC), she still had the ability to

work. (Tr. 26). A psychological consultative examination by Karen Jordan was similar

— Garret’s mental condition created some limitations for her, but did not preclude her

from doing simple work.

      IT IS THEREFORE ORDERED this day of September, 2019, that the judgment of

the Commissioner is affirmed.

                                               s/ J. Thomas Marten
                                               J. THOMAS MARTEN, JUDGE



                                           9
